Shepley, C. J.
The demandant being the owner conveyed the premises, containing about two acres of land with a dwellinghouse thereon, with other lands to Joseph L. Getchell, on May 9, 1842, by a conditional deed; who conveyed the same to the tenant on August 15, 1842.
On February 15, 1845, the demandant released to the tenant all right, title and interest in the premises demanded, and in another lot containing about twenty acres. This conveyance is alleged to have been obtained by fraud.
It appears that Joseph L. Getchell desired to sell the lot last named to the tenant, who was unwilling to purchase it, unless he could obtain a confirmation of his title to the lot first named.
The demandant proposed to prove, that the tenant at the time, when he purchased the lot first named, 11 offered to pay the sum of $100, if the demandant would release to him the *392condition in his deed to Joseph L. Getchell as to the house, and that the demandant refused to do it.” This proposed testimony was not received ; and its exclusion constitutes the first cause of complaint. It could have proved only, what sum the tenant was willing to have paid in the year 1842, to make his title perfect. The circumstances might have materially altered before he made the purchase in 1845.
Declarations made between two and thee years before the fraud was alleged to have been committed, and having no connexion with the last conveyance, could have no proper tendency to prove, that it had been obtained by fraud ; and they might Avell be excluded.
Although Joseph L. Getchell had received a full release of the covenants contained in his deed to the tenant, his competency to testify as a witness for the tenant was denied; and his testimony was received.
It is insisted, that he would still be liable on his covenants. which would run with the land, to any future grantee of the tenant.
When the tenant executed that release he was the owner of the land, and he alone was entitled to the benefit of those covenants. He therefore could legally discharge the witness of their burthen.
The registry of conveyances was designed to exhibit the titles to real estate ; not the rights of action, which grantees might acquire by the covenants contained in the deeds of conveyance.
The deeds of defeasance required to be recorded, by statute chap. 91, sect. 27, are such as operate upon the title to real estate ; not such as operate only upon covenants, upon which personal actions may be maintained.
Purchasers are not entitled to regard the registry as aifording information respecting their rights of action on covenants contained in the deeds recorded.
In the case of Chase v. Weston, 12 N. H. 413, the re*393lease of covenants running with the land decided to be ineffectual was made by one, who had previously conveyed the estate.

Exceptions overruled.